UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6114


JAMARV PAREMORE HAMMOND, a/k/a Jamarv P. Hammond, #265009,

                     Petitioner - Appellant,

              v.

SHERIFF AL CANNON,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Joseph F. Anderson, Jr., Senior District Judge. (4:20-cv-03545-JFA)


Submitted: April 22, 2021                                          Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jamarv Paremore Hammond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamarv Paremore Hammond seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Hammond’s 28 U.S.C. § 2254

petition as an unauthorized, successive § 2254 petition. Hammond also seeks to appeal the

district court’s order denying his reconsideration motion filed pursuant to Fed. R. Civ. P.

59(e). The district court’s orders are not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Hammond’s informal brief,

we conclude that Hammond has not made the requisite showing. See 4th Cir. R. 34(b); see

also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED



                                              2